UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6195



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HILTON THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-97-355-WMN; CA-03-883-1-WMN)


Submitted:   October 18, 2005             Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hilton Thomas, Appellant Pro Se. Jamie M. Bennett, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Hilton Thomas seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000)

and motion to reconsider.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue     absent   “a   substantial      showing   of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the    district      court’s    assessment        of    his

constitutional      claims      is   debatable   and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Thomas has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                       - 2 -